Citation Nr: 0900400	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in Cleveland, Ohio, which denied the veteran's claim for 
entitlement to TDIU.

The veteran submitted evidence at the Travel Board hearing 
and properly waived initial RO consideration.  See 38 C.F.R. 
§§ 19.9(b)(3), 19.37(b), 20.800, 20.1304(c).

The Board notes that the veteran's representative made a 
claim in the September 2007 Form 9 for service connection for 
alcoholism and REFERS this matter to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran is service-connected for post traumatic 
stress disorder (PTSD), rated as 70 percent disabling as of 
March 19, 2004.

2.  The veteran's service-connected disability is severe 
enough to preclude the veteran from securing or following 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. §§ 
3.340, 4.16(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of benefits, which will be discussed 
below. 

II.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran is service-connected for PTSD, rated as 70 
percent disabling.  He meets the threshold criteria set forth 
in 4.16(a), though the Board now considers whether he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  See 38 
C.F.R. § 4.16(a).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Also, a high rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, though the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

At a July 2005 RO hearing, the veteran described his 
difficulty as a truck driver when he took routes out of his 
comfort zone, the Columbus, Ohio, area.  He stated he would 
often stop his truck halfway, turn around, and take the truck 
back to his office before making the delivery.  He described 
panic attack-like symptoms associated with this.  The 
veteran's treatment records reflect that he was employed as a 
truck driver for some 18 years until he got into an argument 
with his new supervisor in November 2004 and was fired.  The 
VA examiner in November 2005 stated this was because of the 
veteran's low frustration tolerance and poor impulse control.  
The veteran attempted to work as a school bus driver from 
August to September 2005, but quit because he was unable to 
deal with the mentally retarded children he drove around or 
the paperwork.  In a December 2005 treatment record, the 
veteran reported quitting because he was so uptight and 
overwhelmed trying to do the job transporting children.  He 
has not worked since that time.  At the Travel Board hearing 
in September 2008, the veteran related his work history as a 
truck and bus driver.  He related his success as a truck 
driver as a product of being isolated working the night shift 
and being alone in his truck.  He and his wife described his 
daily difficulties sleeping and panic attacks occurring 2-3 
times per day.  The veteran's wife related that they slept in 
different beds and also described the veteran's 
hypervigilance during the night.  The veteran related he had 
not worked and could not obtain employment due to having 
panic attacks in and before job interviews.

SSA concluded the veteran is entitled to disability benefits 
for its purposes as of December 1, 2004.  The SSA findings 
conclude that the veteran is unable to handle the stresses 
associated with the day to day work environment and that he 
is unable to work in close proximity with others without 
being distracted or exhibiting behavioral extremes.  While 
this is relevant evidence the Board weighs and evaluates, it 
is not dispositive of the issue.  Indeed, each agency has its 
own law and regulations to consider in making such a 
determination; and, as such, a finding of unemployability by 
SSA is not binding on VA.  See, e.g., Faust v. West, 13 Vet. 
App. 342, 356 (2000).  Thus, the Board considers SSA's 
determination, but it is not dispositive as to the whether 
the veteran is entitled to TDIU.

Based on an evaluation of the veteran's symptoms, the Board 
concludes he is entitled to TDIU.  According to the medical 
evidence on file, the veteran's PTSD symptoms are severe, and 
his overall picture of disability reflects the facts 
necessary to establish entitlement to TDIU.  Per the VA 
examiner, he lost his trucking job due to anger and impulse 
control, symptoms of PTSD.  He was unable to continue as a 
bus driver due to his difficulties being around others, 
inability to deal with paperwork, and anxiety, also symptoms 
of his PTSD.  He has since been unable to obtain further 
employment due in some part to these symptoms as well as his 
daily panic attacks, which are reported to be severe 
regarding job interviews.  VA treatment records, considered 
in concert with SSA records, establish that all gainful 
employment has been precluded due to the veteran's service-
connected disability.  

Where the evidence is equally for and against a claim, the 
Board gives a veteran the benefit of the doubt; thus, the 
Board concludes the veteran is entitled to TDIU.  See 38 
U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.  


ORDER


Entitlement to TDIU is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


